Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 08, 2017

The Court of Appeals hereby passes the following order:

A18A0540. GEGE ODION v. SHABTAY VARON et al.

      In 2014, the trial court entered a final order granting summary judgment to the
defendants in this case. Years later, Gege Odion filed various post-judgment motions,
which the trial court dismissed in an ordered entered on February 3, 2017. From that
order, Odion filed a notice of appeal in the Supreme Court, purporting to invoke that
Court’s (former) equity and title-to-land jurisdiction, and the Supreme Court
transferred the case to this Court. See Case No. S17A1954 (transferred September 14,
2017).1 We, however, lack jurisdiction.
      This Court previously dismissed Odion’s application for discretionary review
from the same February 3 order. See Case No. A17D0297 (dismissed March 16,
2017). In light of that dismissal, Odion is barred from seeking further appellate
review of the trial court’s order. See Potter-Miller v. Reed, 302 Ga. App. 199 (2) (690
SE2d 215) (2010) (“The effect of the dismissal of the first appeal from an appealable
judgment was to affirm the judgment of the trial court there excepted to and the trial
court was without authority to vacate or alter such prior judgment which was res
judicata between the parties.”); see also Echols v. State, 243 Ga. App. 775, 776 (534
SE2d 464) (2000) (“It is axiomatic that the same issue cannot be relitigated ad

      1
        Effective January 1, 2017, the Supreme Court no longer has direct appellate
jurisdiction over cases involving title to land or equity. See OCGA § 15-3-3.1
(transferring from the Supreme Court to the Court of Appeals cases involving title to
land, most equity cases, cases involving wills, most cases involving extraordinary
remedies, and divorce and alimony cases); see also Ga. L. 2016, p. 883, § 6-1
(effective date).
infinitum. The same is true of appeals of the same issue on the same grounds.”).
      For this reason, this appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/08/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.